t c memo united_states tax_court marian and halina januszewski petitioners v commissioner of internal revenue respondent docket no filed date marian januszewski and halina januszewski pro_se joan casali and jody tancer for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure after concessions by the parties the issues for decision are whether petitioners are entitled to schedule c deductions in excess of the amounts allowed by respondent and whether petitioners are liable for an accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found petitioners resided in brooklyn new york at the time their petition was filed during petitioner marian januszewski petitioner worked as a limousine driver for the excel limousine corporation excel excel primarily served corporate clients in the manhattan area in new york city petitioner worked for excel as an independent_contractor petitioner owned his own limousine a mercury grand marquis on schedule c profit or loss from business of their federal_income_tax return petitioners claimed expenses in the amount of dollar_figure from petitioner's activity as a limousine driver on their return petitioners reported among other things taxable interest_income in the amount of dollar_figure on date petitioners filed a form 1040x amended u s individual_income_tax_return amended_return petitioners stated the reason they filed the amended_return was because their original schedule c was prepared so incompletely that they had to prepare a new schedule c on a revised schedule c submitted with their amended_return petitioners claimed expenses in the amount of dollar_figure from petitioner's activity as a limousine driver on a revised form_1040 also submitted with their amended_return petitioners reported taxable interest_income in the amount of dollar_figure in the notice_of_deficiency respondent disallowed dollar_figure of the claimed dollar_figure in schedule c expenses from petitioner's activity as a limousine driver because petitioners failed to establish that the business_expense shown on their return was paid_or_incurred or was ordinary and necessary to petitioner's business respondent also increased petitioners' taxable interest_income in the amount of dollar_figure made computational adjustments to petitioners' self-employment_tax and self- employment_tax deduction and imposed an accuracy-related_penalty under sec_6662 deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate any deductions claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business whether an expenditure is ordinary and necessary is a question of fact 320_us_467 sec_274 imposes stringent substantiation requirements for the deduction of certain listed_property as defined under sec_280f which includes a passenger_automobile however sec_280f provides that the term passenger_automobile does not include any vehicle used by the taxpayer directly in the trade_or_business of transporting persons or property for compensation or hire salami v commissioner tcmemo_1997_347 because petitioners' claimed deductions are for petitioner's use of his mercury grand marquis as a limousine for hire sec_274 is not applicable nevertheless a taxpayer must keep sufficient records to establish the amount of the deductions 43_tc_824 when a taxpayer fails to keep records but the court is convinced that deductible expenditures were incurred the court should make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir we cannot estimate deductible expenses however unless the taxpayer presents evidence sufficient to provide some rational basis upon which estimates may be made 85_tc_731 at trial the parties made their respective arguments and concessions based on amounts reported in the revised schedule c which was submitted with petitioners' amended_return thus for clarity and convenience we address petitioners' claimed deductions using the amounts reported in the revised schedule c basically this is a substantiation case we note that although excel reimbursed petitioner for dues radio vouchers tolls and commissions excel nevertheless included these amounts in petitioner's weekly pay statement under gross_income this is misleading and inaccurate because it gives the appearance that petitioner earned more in gross_income than was the case the president of excel testified that the income after reimbursements was dollar_figure at trial respondent conceded that excel reimbursed petitioner dollar_figure for dues radio vouchers tolls and commissions and that income after such reimbursements was dollar_figure this is the amount which we find should have been reported as gross_income on petitioners' schedule c although the parties stipulated that the notice_of_deficiency allowed certain amounts for dues radio vouchers and commissions as deductions these reimbursed amounts are not deductible as business_expenses 61_tc_140 affd without published opinion 505_f2d_1302 5th cir the dollar_figure petitioner reported as commissions and fees which included dues radio vouchers tolls and commissions was improperly claimed as a deduction by petitioners because dollar_figure constituted a reimbursement and the record is silent with respect to the remaining dollar_figure dollar_figure - dollar_figure car and truck expenses petitioners reported car and truck expenses for gasoline in the amount of dollar_figure on their amended_return petitioner contends that during he traveled at least big_number miles for business purposes petitioner further contends that he averaged miles per gallon of gasoline and that he paid at least dollar_figure per gallon for gasoline thus petitioner contends that he spent dollar_figure on gasoline during our calculation shows this amount to be dollar_figure respondent allowed petitioners expenses for gasoline in the amount of dollar_figure based on this record we conclude that petitioners are not entitled to car and truck expenses for gasoline in excess of the amount allowed by respondent notwithstanding petitioner's testimony that he paid dollar_figure for gasoline in petitioners provided no documentary_evidence to support petitioner's expenditures petitioners failed to offer any receipts canceled checks or credit card statements to support those expenditures we have stated on many occasions that this court is not bound to accept petitioners' self-serving unverified and undocumented testimony 87_tc_74 65_tc_87 depreciation petitioners reported depreciation expense for their vehicle in the amount of dollar_figure on their amended_return petitioner contends that he purchased his vehicle for dollar_figure and that he determined the amount of his depreciation by using the 5-year straight-line_depreciation method respondent reduced this amount by percent because respondent contends that petitioners also used the vehicle for personal_use thus respondent allowed petitioners a depreciation deduction in the amount of dollar_figure on the grounds that petitioners used the automobile percent for personal_use petitioners only had one automobile petitioner testified that he traveled big_number miles in his limousine business at another point he also stated that he had driven big_number miles dividing the big_number miles by the big_number miles results in the rounded-off figure of percent on this record we agree with respondent that petitioner's use of his automobile for personal_use wa sec_15 percent respondent is sustained on this issue insurance petitioners reported an insurance expense deduction in the amount of dollar_figure on their amended_return respondent disallowed dollar_figure of the claimed amount on the grounds that it represented a premium refund thus respondent allowed dollar_figure in insurance expenses the record supports respondent's position repairs and maintenance petitioners reported repairs and maintenance_expenses in the amount of dollar_figure on their amended_return however petitioners submitted into evidence receipts including newly discovered receipts for dollar_figure and dollar_figure which totaled dollar_figure respondent conceded this amount but reduced it by percent because respondent contends this represents petitioners' personal_use of the vehicle thus respondent's position is that petitioner should be allowed repairs and maintenance_expenses in the amount of dollar_figure with respect to the difference of dollar_figure dollar_figure - dollar_figure petitioners introduced into evidence a reconstructed summary sheet for service and parts from an auto repair service station in the amount of dollar_figure after a review of this invoice we are not satisfied that it is an accurate and credible document we note that many of the items listed in the reconstructed summary sheet were also listed in other invoices which respondent had allowed previously petitioners failed to provide any reasonable explanation for the duplication further petitioners failed to provide any receipts canceled checks or credit card statements to prove that those expenses listed in the summary sheet were incurred and paid accordingly we find that petitioners are entitled to deduct dollar_figure for repairs and maintenance supplies petitioners reported a deduction for supplies in the amount of dollar_figure on their amended_return respondent disallowed the entire amount due to lack of substantiation petitioner contends that he spent dollar_figure on floor mats maps signs seat covers jumper cables headlamps bulbs and fuses tissues paper towels hair brushes flashlights tape recorder and tapes and other replacement parts for his two-way radio and for other minor repairs however aside from petitioner's testimony petitioners offered no documentary_evidence to support their contention based on his testimony we are satisfied that he incurred some expenses for supplies accordingly we allow petitioners a deduction of dollar_figure for supplies cohan v commissioner f 2d pincite taxes and licenses expenses in the amount of dollar_figure on their amended_return petitioners reported taxes and licenses respondent conceded this amount at trial other expenses petitioners reported other expenses in the total amount of dollar_figure on their amended_return specifically petitioners claimed a deduction for tolls over the amounts reimbursed in the amount of dollar_figure parking in the amount of dollar_figure uniforms and cleaners in the amount of dollar_figure and car washes in the amount of dollar_figure respondent disallowed the dollar_figure for tolls and half of the dollar_figure or dollar_figure for parking because respondent contends that they were reimbursed by excel however respondent allowed dollar_figure for uniforms and cleaners the parties stipulated that petitioners are entitled to deduct the entire dollar_figure for car washes on this record we find that petitioners are not entitled to deduct expenses for tolls parking and uniforms and cleaners in excess of the amount allowed by respondent in addition to failing to provide any receipts to evidence the expenditures_for tolls and parking we note that the president of excel stated that excel reimburses its drivers for all tolls further petitioners failed to provide any receipts canceled checks or credit card statements to evidence the claimed expenditures_for uniforms and cleaners in excess of those allowed by respondent accuracy-related_penalty finally we must decide whether petitioners are liable for an accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 on the basis of this record we conclude that petitioners are liable for an accuracy-related_penalty under sec_6662 petitioners claimed deductions for which they failed to maintain adequate_records moreover petitioners failed to provide any valid explanation or credible documentary_evidence to support their entitlement to those deductions in this regard we find that petitioners' actions were not those of a reasonable and prudent person under the circumstances accordingly we sustain respondent's determination on this issue we have considered all arguments made by petitioners and to the extent not discussed we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
